DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.

Response to Amendment
2. 	Applicant's amendment filed on 10/29/2021, has been entered and carefully considered. Claims 1, 12, 20 and 27 are amended. Claims 1-2, 4, 5, 7-12, 14-15, 17-21,23, 25-27, 29, and 30 are currently pending. 

REASONS FOR ALLOWANCE
3. 	Claims 1-2, 4, 5, 7-12, 14-15, 17-21,23, 25-27, 29, and 30 are allowed.
The following is an examiner's statement of reasons for allowance:


The independent claims 1, 12, 20 and 27 recites, inter alia, a method for allocating the coded bits equally to the at least two segments, and transmitting the UCI in the at least two segments according to the assignment.
Applicant has amended independent claims 1, 12, 20 and 27 with limitations: “setting the excluded one or more of the coded bits to predetermined values”; and transmitting the UCI according to the assignment”, which is neither taught nor suggested by the prior art either along or when combined. Especially when read in light of all the recited limitations. Accordingly, applicant’s claims are allowed for these reasons and for the reasons recited by applicant in the Arguments/Remarks filed 10/29/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200281013, Li et al., disclose Method for transmitting uplink control information and mobile station.


US 20200358557, Park et al., disclose Method and apparatus for data transmission in wireless communication system.
3GPP TS 38.300, V15.0.0 (2017-12) disclose UCI code block segmentation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                             

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413